Mr. David V. Brandon Executive Director Texas Economic Development Commission P.O. Box 12728 Austin, Texas 78711
Re: Term of office of members of the Texas World Trade Council
Dear Mr. Brandon:
You ask when the terms of appointed members presently serving on the Texas World Trade Council will end. The Texas World Trade Council was created by section 4(a) of article 5190.8, V.T.C.S., with power to engage in various research and education programs directed at enhancing the international commerce of businesses in Texas. V.T.C.S. art. 5190.8, § 5. The council includes 12 members appointed by the governor with advice and consent of the senate. The statute provides that the governor shall make the initial appointments to the Texas World Trade Council not later than the 90th day after the effective date of September 1, 1985. V.T.C.S. art. 5190.8, §§ 23(a), 24. Section 4(b) provides as follows for the expiration of terms:
  (b) Members appointed to the council by the governor serve two-year terms expiring February 1 of each odd-numbered year.
V.T.C.S. art. 5190.8, § 4(b).
You state that the initial appointments to the council were not made until 1986 and the first meeting was not called until May of 1986. See V.T.C.S. art. 5190.8, § 23(b) (first meeting of the council to take place not later than 30th day after governor completes initial appointments).
You specifically wish to know when the terms of council members begin and expire. You are not sure whether the present terms will end February 1, 1987 or February 1, 1989.
Section 4(b) of the statute provides for two-year terms expiring February 1 of each year. This provision expressly fixes the beginning date and expiration date of all council terms after the initial term. After the initial terms are over, all subsequent terms will begin on February 2 of each odd-numbered year and end on February 1 of the odd-numbered year two years later.
The initial term of office, however, will not last exactly two years. The statute contemplates that the initial appointments will be made not later than 90 days after the September 1, 1985 effective date. Even if the governor had made the appointments as soon as the statute became effective, an initial term ending on February 1, 1987 would last only 1 year and 5 months. In the alternative, if the initial terms were taken to end on February 1, 1989, it would last 3 years and 5 months. Given the clear legislative language as to the expiration date of a term, it is apparent that the initial term will not be of the same duration as the subsequent two-year terms.
We need not determine when the first term began in order to decide when it ended. But see Attorney General Opinions M-338 (1969); M-296 (1968) (rule for deciding when a term begins when legislature is silent). A rule of decision enables us to decide between the February 1, 1987 and the February 1, 1989 expiration date:
    Where duration or term of office is question of doubt or uncertainty, the interpretation should be followed which limits office to the shortest term.
Dobkins v. Reece, 17 S.W.2d 81 (Tex.Civ.App.-Fort Worth 1929, writ ref'd) (appointment to fill vacancy); see Wright v. Adams,45 Tex. 134 (1876). The courts favor an interpretation which will return the elective or appointive power to those exercising it at the earliest opportunity. Wright v. Adams, supra; Attorney General Opinions MW-355 (1981); M-338 (1969); M-296 (1968). Accordingly, the initial terms of members of the Texas World Trade Council will expire February 1, 1987. See also Tex. Const. art. XVI, § 17 (officers shall continue to perform the duties of their offices until their successors shall be duly qualified).
    The appointments to the council were made later than 90 days after the effective date of the statute and appointed council members therefore will serve less than the initial term contemplated by the statute. There is, however, a well-established distinction between the phrase, `term of office' and an individual's tenure of office. The period of time designated as a term of office may not and often does not coincide with an individual's tenure of office.
Spears v. Davis, 398 S.W.2d 921, 926 (Tex. 1966); see also Attorney General Opinions MW-355 (1981); M-338 (1969). The fact that the appointments to the council were made more than 90 days after the effective date of the statute does not serve to change the length of the term; it merely shortens the time that the appointed members may serve on the council. See Attorney General Opinion M-338 (1969).
 SUMMARY
The terms of appointed members presently serving as the initial appointees to the Texas World Trade Council will end February 1, 1987. Subsequent terms will begin on February 2 of each odd-numbered year and expire on February 1 of the odd-numbered year two months in the future.
Very truly yours,
  Jim Mattox Attorney General of Texas
  Jack Hightower First Assistant Attorney General
  Mary Keller Executive Assistant Attorney General
  Rick Gilpin Chairman, Opinion Committee
  Prepared by Susan L. Garrison Assistant Attorney General